Exhibit 10.1

 

Execution Copy

 

 

 

 

 

 

 

 



_________________________________

 

 

 

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

KEITH G. MYERS

 

AND

 

LHC GROUP, INC.

 

 

 

_________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 

Table Of Contents

 



    Page 1. Position/Responsibilities 1 2. Term 1 3. Extent of Service 2 4.
Compensation and Benefits 2 5. Change of Control 3 6. Termination of Employment
5 7. Obligations of the Company upon Termination 7 8. Non-exclusivity of Rights
10 9. Full Settlement; No Obligation to Mitigate 10 10. Certain Additional
Payments by the Company 11 11. Costs of Enforcement 12 12. Restrictions on
Conduct of Executive. 12 13. Consent to Jurisdiction 17 14. Assignment and
Successors 18 15. Miscellaneous. 18

 

 



 
 

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) by and between
LHC Group, Inc., a Delaware corporation (the “Company”), and Keith G. Myers
(“Executive”), is dated as of April 1, 2017 (the “Agreement Date”).

 

BACKGROUND

 

WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement dated as of April 1, 2014 (the “Original
Agreement”), pursuant to which Executive currently serves as the chief executive
officer of the Company;

 

WHEREAS, the Original Agreement had an initial term through March 31, 2017 and
the Company desires to retain the services of Executive and engage Executive as
Chief Executive Officer from and after the Agreement Date, in accordance with
the terms of this Agreement and Executive is willing to serve as such in
accordance with the terms and conditions of this Agreement; and

 

WHEREAS, the Original Agreement, and any other prior employment agreements
between Executive and the Company, shall be terminated upon the Agreement Date
and neither party shall have any further obligations under any such terminated
employment agreements.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                  Position; Responsibilities. Executive is hereby employed as
Chief Executive Officer of the Company. In his capacity as Chief Executive
Officer of the Company, Executive shall have the duties, responsibilities and
authority commensurate with such position as shall be assigned to him by the
Board of Directors of the Company. In his capacity as Chief Executive Officer of
the Company, Executive will report directly to the Board of Directors of the
Company. During the Term (defined below), provided that Executive has been
elected by the Company’s stockholders to serve on the Company’s Board of
Directors, Executive shall serve as the Chairman of the Board, with
responsibility for leading and ensuring the overall effectiveness of the Board.
Additionally, as Chairman, Executive will be the primary liaison between the
Company’s management team and the Board, and will coordinate with the Lead
Independent Director in the fulfillment of his or her duties and initiatives.

 

2.                  Term. Executive’s employment shall be governed by the terms
and conditions of this Agreement for a period beginning on the Agreement Date
and ending on March 31, 2020 (the “Term”). Beginning on April 1, 2020, and on
each subsequent April 1 thereafter, the Term shall, without further action by
Executive or the Company, be extended by an additional one (1)-year period;
provided, however, that either the Company or Executive may, by notice to the
other given at least six (6) months prior to the scheduled expiration of the
Term or any then-current renewal term, cause the Term or such then-current
renewal period to cease to extend automatically. Upon such notice, the Term
shall terminate upon the expiration of the then-current term, including any
prior extensions. Notwithstanding the foregoing, following the occurrence of a
Change of Control, the Company may not cause the Term to expire earlier than the
second (2nd) anniversary of the Change of Control.

 



 1 

 

 

3.                  Extent of Service. During the Term, and excluding any
periods of vacation, holiday, sick leave and Company-approved leave of absence
to which Executive is entitled in accordance with Company policies, Executive
agrees to devote substantially all of his business time, attention, skill and
efforts exclusively to the faithful performance of his duties hereunder. It
shall not be a violation of this Agreement for Executive to (i) devote
reasonable time to charitable or community activities, (ii) serve on corporate,
civic, educational or charitable boards or committees, subject to the Company’s
standards of business conduct or other code of ethics, (iii) deliver lectures or
fulfill speaking engagements from time to time on an infrequent basis, and/or
(iv) manage personal business interests and investments, subject to the
Company’s standards of business conduct or other code of ethics, and so long as
such activities do not interfere in a material manner or on a routine basis with
the performance of Executive’s responsibilities under this Agreement.

 

4.                  Compensation and Benefits.

 

(a)                Base Salary. During the Term, the Company will pay to
Executive base salary at the rate of Seven Hundred Thirty-Five Thousand Dollars
($735,000) per year (“Base Salary”), less normal withholdings, payable in
approximately equal bi-weekly or other installments as are or become customary
under the Company’s payroll practices for its employees from time to time. The
Compensation Committee of the Board of Directors of the Company (or the full
Board, if there is no Compensation Committee) shall review Executive’s Base
Salary annually and may increase (but not decrease) Executive’s Base Salary from
year to year. Such adjusted salary then shall become Executive’s Base Salary for
purposes of this Agreement. The annual review of Executive’s salary by the Board
will consider, among other things, Executive’s own performance, and the
Company’s performance.

 

(b)               Incentive, Savings and Retirement Plans During the Term,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs available to senior executive
officers of the Company (“Peer Executives”). Without limiting the foregoing, the
following shall apply:

 

(i)                 during the Term, Executive will be entitled to participate
in the Company’s executive bonus plan, pursuant to which he will have an
opportunity to receive an annual cash bonus based upon the achievement of
performance goals established from year to year by the Compensation Committee of
the Board of Directors of the Company (such bonus earned at the stated “goal”
level of achievement being referred to herein as the “Target Bonus”); and

 

(ii)               during the Term, Executive will be eligible for grants, under
the Company’s long-term incentive plan or plans, of stock options and/or
restricted stock awards (or such other stock-based awards as the Company makes
to Peer Executives). Nothing herein requires the Board of Directors to make
grants of options or other awards in any year.

 



 2 

 

 

(c)                Welfare Benefit Plans. During the Term, Executive and
Executive’s eligible dependents shall be eligible for participation in, and
shall receive all benefits under, the welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription drug, dental, disability, employee life, dependent life, accidental
death and travel accident insurance plans and programs) (“Welfare Plans”) to the
extent available to other Peer Executives.

 

(d)               Expenses. During the Term, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in the course of performing his duties and responsibilities under this
Agreement, in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives with respect to travel,
entertainment and other business expenses.

 

(e)                Fringe Benefits. During the Term, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company available to other Peer Executives.

 

(f)                Vacation. During the Term, Executive will be entitled to such
paid vacation time as may be provided from time to time under any plans,
practices, programs and policies of the Company available to other Peer
Executives.

 

(g)               Office and Support Staff. During the Term, Executive will be
entitled to office, furnishings and equipment of similar type and quality made
available to other Peer Executives. During the Term, Executive will be entitled
to secretarial and other assistance reasonably necessary for the performance of
his duties and responsibilities.

 

(h)               Annual Compensation Review. As set forth in Section 4(a)
herein, on an annual basis the Compensation Committee of the Board of Directors
of the Company shall conduct an overall review of Executive’s compensation
package including base salary, short term incentives and long-term incentives.
This review shall be based on input from the Board of Directors of the Company
and a review of Executive’s performance and the Company’s performance. In
addition, on an annual basis, the Chair of the Compensation Committee shall
review with Executive his compensation package, including any compensation
surveys and other comparable data used by the Compensation Committee to
establish Executive’s compensation package. As set forth above, this review will
not result in a decrease in Executive’s Base Salary from the previous year.

 

5.                  Change of Control. For the purposes of this Agreement, a
“Change of Control” shall mean the occurrence of any of the following events:

 

(a)                individuals who, on the Agreement Date, constitute the Board
of Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such Board, provided that any person becoming
a director after the Agreement Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(such term for purposes of this Section 5 being as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Section
13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

 



 3 

 

 

(b)               any person is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of either (i)
thirty-five percent (35%) or more of the then-outstanding shares of common stock
of the Company (“Company Common Stock”) or (ii) securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
directors (the “Company Voting Securities”); provided, however, that for
purposes of this paragraph (b), the following acquisitions of Company Common
Stock or Company Voting Securities shall not constitute a Change of Control: (A)
an acquisition directly from the Company, (B) an acquisition by the Company or a
subsidiary of the Company, (C) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company, or (D) an acquisition pursuant to a Non-Qualifying Transaction (as
defined in paragraph (c) below); or

 

(c)                the consummation of a recapitalization, reorganization,
merger, consolidation, statutory share exchange or similar form of transaction
involving the Company or a subsidiary of the Company (a “Reorganization”), or
the sale or other disposition of all or substantially all of the Company’s
assets (a “Sale”) or the acquisition of assets or stock of another entity (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than fifty percent (50%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from or surviving such Reorganization, Sale or
Acquisition (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiary entities, the
“Surviving Entity”) in substantially the same proportions as their ownership,
immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
subsidiary of the Company, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of thirty-five percent (35%) or more of the total common stock or
thirty-five percent (35%) or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Surviving Entity, and (C)
at least a majority of the members of the board of directors of the Surviving
Entity were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

 



 4 

 

 

(d)               approval by the members or stockholders of the Company, as the
case may be, of a complete liquidation or dissolution of the Company.

 

6.                  Termination of Employment.

 

(a)                Death or Retirement. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Term. For purposes
of this Agreement, “Retirement” shall mean normal retirement as defined in the
Company’s then-current retirement plan, or if there is no such retirement plan,
“Retirement” shall mean voluntary termination after age sixty-five (65) with at
least ten (10) years of service.

 

(b)               Disability. If the Company determines in good faith that the
Disability (as defined below) of Executive has occurred during the Term, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall have the same meaning as provided in the long-term disability
plan or policy maintained by the Company and covering Executive. If no such
long-term disability plan or policy is maintained, “Disability” shall mean the
inability of Executive, as determined by the Board of Directors, to perform the
essential functions of his regular duties and responsibilities, with or without
reasonable accommodation, due to a medically determinable physical or mental
illness which has lasted (or can reasonably be expected to last) for a period of
six (6) consecutive months.

 

(c)                Termination by the Company. The Company may terminate
Executive’s employment during the Term with or without Cause. For purposes of
this Agreement, “Cause” shall mean:

 

(i)                 any conduct by Executive involving moral turpitude that has
a material adverse impact on the Company or on Executive’s ability to perform
his duties hereunder;

 

(ii)               Executive’s commission or conviction of, or pleading guilty
or nolo contendere (or any similar plea or admission) to, a felony or a criminal
act involving dishonesty or other moral turpitude;

 

(iii)             any failure to abide by any material laws applicable to him in
his capacity as an employee or executive of the Company or applicable to the
Company or any of its parents or subsidiaries;

 

(iv)             any failure or refusal on the part of Executive to perform his
duties under this Agreement or to obey lawful directives from the Board of
Directors, or its designees, if not remedied within ten (10) business days after
Company’s providing notice thereof;

 

(v)               any violation of any policy of Company relating to equal
employment opportunity, harassment, business conduct or conflict of interest;

 



 5 

 

 

(vi)             use of illegal drugs, abuse of other controlled substances or
working under the influence of alcohol or other controlled substances; and

 

(vii)           any breach by Executive of any obligation under this Agreement
if not remedied within ten (10) business days after Company’s providing notice
thereof.

 

(d)               Termination by Executive. Executive’s employment may be
terminated by Executive during the Term for Good Reason or no reason. For
purposes of this Agreement, unless written consent of Executive is obtained,
“Good Reason” shall mean:

 

(i)                 a material reduction by the Company in Executive’s Base
Salary as in effect on the Agreement Date (which reduction in Base Salary is not
permitted by Section 4(a) hereof) or as the same may be increased from time to
time;

 

(ii)               any failure by the Company to comply with and satisfy 16(c)
of this Agreement;

 

(iii)             the material breach by the Company of any of the financial
obligations of Company set forth in this Agreement;

 

(iv)             after the occurrence of a Change of Control, a material
diminution in Executive’s position, authority, duties or responsibilities; or

 

(v)               after the occurrence of a Change of Control, a change in the
geographic location greater than a seventy-five (75)-mile radius from Lafayette,
LA at which Executive must perform services or be required to maintain an
office.

 

Any claim of “Good Reason” under this Agreement shall be communicated by
Executive to the Company in writing, which writing shall specifically identify
the factual details concerning the event(s) giving rise to Executive’s claim of
Good Reason under this Section 6(d). The Company shall have an opportunity to
cure any claimed event of Good Reason within thirty (30) days of such notice
from Executive. Good Reason shall cease to exist for an event or condition
described in clauses (i), (ii) and (iii) above on the ninetieth (90th) day
following its occurrence, unless Executive has given the Company written notice
thereof prior to such date.

 

(e)                Notice of Termination. Any termination by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 15(f) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specifies the
termination date. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

 



 6 

 

 

(f)                Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause, or by Executive
for Good Reason, the date of receipt of the Notice of Termination or a date
within thirty (30) days after receipt of the Notice of Termination, as specified
in such notice, (ii) if Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination shall be the date of
receipt of the Notice of Termination or a date within ninety (90) days after
receipt of the Notice of Termination, as specified in such notice, (iii) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of Executive or the Disability
Effective Date, as the case may be, and (iv) if Executive’s employment is
terminated by Executive without Good Reason, the Date of Termination shall be
sixty (60) days following the Company’s receipt of the Notice of Termination,
unless the Company specifies an earlier Date of Termination.

 

7.                  Obligations of the Company upon Termination.

 

(a)                Termination by Executive for Good Reason; Termination by the
Company Other Than for Cause or Disability. If, during the Term, the Company
shall terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason within a period of
one-hundred and eighty (180) days after the occurrence of the event giving rise
to Good Reason, then and, with respect to the payments and benefits described
below, only if Executive executes a Release in substantially the form of Exhibit
A hereto (the “Release”):

 

(i)                 the Company shall provide to Executive in a single lump sum
cash payment within thirty (30) days after the Date of Termination, or if later,
within five (5) days after the Release becomes effective and nonrevocable (but
in no event shall such amount be payable later than March 15 of the year
following the year in with Executive’s employment was terminated), the aggregate
of the following amounts:

 

A.                the sum of the following amounts, to the extent not previously
paid to Executive (the “Accrued Obligations”): (1) Executive’s Base Salary
through the Date of Termination, and (2) any accrued pay in lieu of unused
vacation (in accordance with the Company’s vacation policy; and

 

B.                 a severance payment as determined pursuant to clause (x) or
(y) below, as applicable:

 

(x)       if the Date of Termination occurs before, or more than two (2) years
after, the occurrence of a Change of Control, the severance payment shall be the
product of one-and-a-half (1.5) times the sum of (1) Executive’s Base Salary in
effect as of the Date of Termination (ignoring any decrease in Executive’s Base
Salary unless consented to by Executive), and (2) the greater of the average of
the annual cash bonuses earned by Executive for the two (2) fiscal years in
which annual bonuses were paid immediately preceding the year in which the Date
of Termination occurs, or Executive’s Target Bonus for the year in which the
Date of Termination occurs; or

 



 7 

 

 

(y)       if the Date of Termination occurs within two (2) years after the
occurrence of a Change of Control, the severance payment shall be the product of
two-and-a-half (2.5) times the sum of (1) Executive’s Base Salary in effect as
of the Date of Termination, and (2) the greater of the average of the annual
bonuses earned by Executive for the two fiscal years in which annual bonuses
were paid immediately preceding the year in which the Date of Termination
occurs, or Executive’s Target Bonus for the year in which the Date of
Termination occurs; and

 

(ii)               the Company shall pay to Executive, in a single lump sum cash
payment at the time that annual bonuses are paid to Peer Executives, or such
later date as may be required pursuant to Section 15(i), an annual bonus for the
year in which the Date of Termination occurs, equal to (i) the bonus, if any,
that would have been earned by Executive under the annual incentive bonus plan
for such year if he had remained employed on such payment date, based on actual
performance under applicable financial metrics, multiplied by (ii) a fraction,
the numerator of which is the number of days worked by Executive during such
final year and the denominator of which is three-hundred and sixty-five (365)
(the “Prorated Final Year Bonus”); and

 

(iii)             to the extent not theretofore paid or provided, the Company
shall timely pay or deliver, as appropriate, all other benefits due to Executive
pursuant to any employee benefit plans or incentive plans maintained by the
Company with respect to services rendered by Executive prior to the Date of
Termination (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).

 

(iv)             In addition to the payments and benefits described in clauses
(i), (ii) and (iii) above, Executive shall be entitled to the following
additional benefits:

 

A.                If the Date of Termination occurs within two (2) years after
the occurrence of a Change of Control, all grants of stock options and other
equity awards granted by the Company and held by Executive as of the Date of
Termination will become immediately vested and exercisable as of the Date of
Termination and, to the extent necessary, this Agreement is hereby deemed an
amendment of any such outstanding stock option or other equity award;

 

B.                 If the Date of Termination occurs before a Change of Control
or two (2) years following the occurrence of a Change of Control, then, except
as provided below, all grants of stock options and other equity awards granted
by the Company and held by Executive as of the Date of Termination will remain
outstanding and will (i) continue to vest and become exercisable in accordance
with their current vesting schedule provided that Executive continues to comply
with the provisions of Section 13 hereof following the Date of Termination and
during the Restricted Period (and any unvested award shall be forfeited in the
event Executive breaches any of the provisions of Section 13 during such
period), and (ii) continue to vest and become exercisable in accordance with
their current vesting schedule without condition following the end of the
Restricted Period provided that Executive complied with the provisions of
Section 13 hereof during the Restricted Period. Notwithstanding the foregoing,
if Executive incurs a tax liability with respect to an award of restricted stock
prior to the time the restrictions on such restricted stock would lapse in
accordance with this Section 7(a)(iv)(B), the restrictions shall lapse on the
date such tax liability arises with respect to the number of whole shares of the
Company’s common stock having a fair market value at such time no greater than
the amount required to satisfy all tax withholding requirements applicable
thereto. The Company shall withhold such released shares to satisfy such
withholding obligations, and any unvested shares of restricted stock will be
subject to the remaining vesting schedule. To the extent necessary, this
Agreement is hereby deemed an amendment of any such outstanding stock option or
other equity award; and

 



 8 

 

 

C.                 If Executive elects to continue participation in any group
medical, dental, vision and/or prescription drug plan benefits to which
Executive and/or Executive’s eligible dependents would be entitled under Section
4980B of the Code (COBRA), then during the period that Executive is entitled to
such coverage under COBRA (the “Coverage Period”), the Company shall pay the
excess of (i) the COBRA cost of such coverage, over (ii) the amount that
Executive would have had to pay for such coverage if he had remained employed
during the Coverage Period and paid the active employee rate for such coverage,
provided, however, that the cost so paid on behalf of Executive by the Company
will be deemed taxable income to Executive to the extent required by law, and
provided, further, that if Executive becomes eligible to receive group health
benefits under a program of a subsequent employer or otherwise (including
coverage available to Executive’s spouse), the Company’s obligation to pay the
cost of health coverage as described herein shall cease, except as otherwise
provided by law.

 

If Executive’s employment is terminated by the Company without Cause prior to
the occurrence of a Change of Control and if it can reasonably be shown that
Executive’s termination (i) was at the direction or request of a third party
that had taken steps reasonably calculated to effect a Change of Control after
such termination, or (ii) otherwise occurred in anticipation of a Change of
Control, and in either case a Change of Control as defined hereunder does, in
fact, occur, then Executive shall have the rights described in this Section 7(a)
as if the Change of Control had occurred on the date immediately preceding the
Date of Termination.

 

Executive acknowledges and agrees that the receipt of severance benefits
provided in this Section 7(a) constitutes consideration for the restrictions on
the conduct of Executive contained in Section 12 of this Agreement.

 

(b)               Death or Disability. If Executive’s employment is terminated
by reason of his death or Disability during the Term, all grants of stock
options and other equity awards granted by the Company and held by Executive
will become immediately vested and exercisable as of the Date of Termination
(and this Agreement is hereby deemed an amendment of any such outstanding stock
option or other equity award to the extent necessary), and this Agreement shall
terminate without further obligations to Executive or his estate, beneficiaries
or legal representatives, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to Executive or his estate, beneficiary or legal representative, as applicable,
in a lump sum in cash within thirty (30) days of the Date of Termination. With
respect to the provision of Other Benefits, the term Other Benefits as used in
this Section 7(b) shall include, without limitation, and Executive or his
estate, beneficiaries or legal representatives, as applicable, shall be entitled
to receive, benefits under such plans, programs, practices and policies relating
to death, disability or retirement benefits, if any, as are applicable to
Executive or his family on the Date of Termination.

 



 9 

 

 

(c)                Cause, Voluntary Termination without Good Reason or
Retirement. If Executive’s employment shall be terminated for Cause during the
Term, or if Executive voluntarily terminates employment during the Term without
Good Reason or by reason of his Retirement, this Agreement shall terminate
without further obligations to Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.

 

(d)               Expiration of Term Following Notice. If either party gives
notice under Section 2 to cause the Term to cease to extend automatically, this
Agreement shall terminate without further obligations to Executive upon the
expiration of the then-current term, provided, however, that if it is the
Company who gives notice to Executive under Section 2 to cause the Term to cease
to extend automatically, then upon Executive’s termination of employment
following such notice, all grants of stock options and other equity awards
granted by the Company and held by Executive as of the Date of Termination will
remain outstanding and will continue to vest and become exercisable in
accordance with their current vesting schedule for so long as Executive
voluntarily complies with the restrictions of Section 13 hereof following the
Date of Termination as if such restrictions applied to Executive. Any unvested
award shall be forfeited upon Executive’s failure to comply with any of the
restrictions of Section 13 as if such restrictions applied to Executive. To the
extent necessary, this Agreement is hereby deemed an amendment of any such
outstanding stock option or other equity award.

 

(e)                Resignations. Termination of Executive’s employment for any
reason whatsoever shall constitute Executive’s resignation as an officer of the
Company, its subsidiaries and affiliates.

 

8.                  Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
employee benefit plan, policy, practice or program of the Company, its
subsidiaries or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, policy, practice or
program except as explicitly modified by this Agreement.

 

9.                  Full Settlement; No Obligation to Mitigate. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and, except as explicitly provided herein, such amounts shall not be
reduced whether or not Executive obtains other employment.

 



 10 

 

 

10.              Certain Additional Payments by the Company.

 

(a)                Notwithstanding any other contrary provisions in any plan,
program or policy of the Company, if all or any portion of the benefits payable
under this Agreement, either alone or together with other payments and benefits
which Executive receives or is entitled to receive from the Company, would
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company shall reduce
Executive’s payments and benefits payable under this Agreement to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code, but only if, by reason of such reduction, the net
after-tax benefit shall exceed the net after-tax benefit if such reduction were
not made. “Net after-tax benefit” for these purposes shall mean the sum of (i)
the total amount payable to Executive under the Agreement, plus (ii) all other
payments and benefits which Executive receives or is then entitled to receive
from the Company that, alone or in combination with the payments and benefits
payable under the Agreement, would constitute a “parachute payment” within the
meaning of Section 280G of the Code (each such benefit hereinafter referred to
as an “Additional Parachute Payment”), less (iii) the amount of federal income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to Executive
(based upon the rate in effect for such year as set forth in the Code at the
time of the payment under the Agreement), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and (ii)
above by Section 4999 of the Code. The parachute payments reduced shall be those
that provide Executive the best economic benefit and to the extent any parachute
payments are economically equivalent with each other, each shall be reduced pro
rata; provided, however, that Executive may elect to have the non-cash payments
and benefits due Executive reduced (or eliminated) prior to any reduction of the
cash payments due under this Agreement.

 

(b)               All determinations required to be made under this Section 10
shall be made by the accounting firm that was the Company’s independent auditor
prior to the Change of Control or any other third party acceptable to Executive
and the Company (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Company and Executive. All fees and
expenses of the Accounting Firm shall be borne solely by the Company as set
forth in Section 11(b) hereof. Absent manifest error, any determination by the
Accounting Firm shall be binding upon the Company and Executive.

 

(c)                For purposes of determining whether and the extent to which
any payments would constitute a “parachute payment” (i) no portion of any
payments or benefits that Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the payments shall be
taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to Executive and selected by the Accounting Firm, does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the excise tax, no portion of such payments shall be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (within the meaning
set forth in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.

 



 11 

 

 

11.              Costs of Enforcement.

 

(a)                In any action taken in good faith relating to the enforcement
of this Agreement or any provision herein, Executive shall be entitled to
reimbursement for any and all costs and expenses incurred by him in enforcing or
establishing his rights thereunder, including, without limitation, reasonable
attorneys' fees, whether suit be brought or not, and whether or not incurred in
arbitration, trial, bankruptcy or appellate proceedings, but only if and to the
extent Executive is successful in asserting such rights. If Executive becomes
entitled to recover fees and expenses under this Section 11(a), the
reimbursement of an eligible expense shall be made within ten (10) business days
after delivery of Executive’s respective written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require, but in no event later than March 15 of the year after
the year in which such rights are established.

 

(b)               Executive shall also be entitled to be paid all reasonable
legal fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Internal Revenue Code to any payment or benefit hereunder. Such reimbursement of
expenses shall be made on a current basis, as incurred, and in no event later
than December 31 of the year following the calendar year in which the taxes that
are the subject of the audit or proceeding are remitted to the taxing authority,
or where as a result of such audit or proceeding no taxes are remitted, December
31 of the year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
proceeding.

 

12.              Restrictions on Conduct of Executive.

 

(a)                General. Executive and the Company understand and agree that
the purpose of the provisions of this Section 12 is to protect legitimate
business interests of the Company, as more fully described below, and is not
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 12 in the form of the
compensation and benefits provided for herein. Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 12
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement.

 

In addition, the parties acknowledge: (A) that Executive’s services under this
Agreement require unique expertise and talent in the provision of Competitive
Services and that Executive will have substantial contacts with customers,
suppliers, advertisers and vendors of the Company; (B) that pursuant to this
Agreement, Executive will be placed in a position of trust and responsibility
and he will have access to a substantial amount of Confidential Information and
Trade Secrets and that the Company is placing him in such position and giving
him access to such information in reliance upon his agreement to abide by the
covenants set forth in this Section 12; (C) that due to Executive’s unique
experience and talent, the loss of Executive’s services to the Company under
this Agreement cannot reasonably or adequately be compensated solely by damages
in an action at law; (D) that Executive is capable of competing with the
Company; and (E) that Executive is capable of obtaining gainful, lucrative and
desirable employment that does not violate the restrictions contained in this
Agreement.

 



 12 

 

 

Therefore, Executive shall be subject to the restrictions set forth in this
Section 12.

 

(b)               Definitions. The following capitalized terms used in this
Section 12 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:

 

“Competitive Services” means the business of providing post-acute healthcare
services to patients through home nursing agencies, hospices, community
based/private duty agencies and long-term acute care hospitals.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; product development techniques or plans;
customer lists; customer files, data and financial information, details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date (during the Term)
of an alleged breach of the Restrictive Covenants by Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, stockholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services, other than through
general advertising targeted at consumers, during the twelve (12) months prior
to the Determination Date.

 



 13 

 

 

“Protected Employees” means employees of the Company who were employed by the
Company or its affiliates at any time within six (6) months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.

 

“Restricted Period” means the Term, and if Executive’s employment is terminated
for any reason during the Term or if Executive has given notice to the Company
under Section 2 to cause the Term to cease to extend automatically, the
Restricted Period shall mean the Term plus twenty-four (24) months (or the Term
plus six (6) months if Executive’s termination occurs within two (2) years after
the occurrence of a Change of Control); provided, however, that the Restricted
Period shall end with respect to the covenants in clauses (ii), (iii) and (iv)
of Section 12(c) on the sixtieth (60th) day after the Date of Termination in the
event the Company breaches its obligation, if any, to make any payment required
under Section 7(a)(i).

 

“Restricted Territory” means the geographical territories described on Exhibit B
hereto. The Company and Executive agree that Exhibit B shall be periodically
reviewed and updated as necessary to maintain a current and complete description
of the geographic territories in which the Company does business.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
12(c) hereof.

 

“Third Party Information” means confidential or proprietary information subject
to a duty on the Company’s and its affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Louisiana.

 

“Work Product” means all inventions, innovations, improvements, developments,
methods, processes, programs, designs, analyses, drawings, reports, and all
similar or related information (whether or not patentable) that relate to the
Company’s or its affiliates’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company or its affiliates.

 

(c)                Restrictive Covenants.

 



 14 

 

 

(i)                 Restriction on Disclosure and Use of Confidential
Information and Trade Secrets. Executive understands and agrees that the
Confidential Information and Trade Secrets constitute valuable assets of the
Company and its affiliated entities, and may not be converted to Executive’s own
use. Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time during the Restricted Period reveal, divulge, or
disclose to any Person not expressly authorized by the Company any Confidential
Information, and Executive shall not, directly or indirectly, at any time during
the Restricted Period use or make use of any Confidential Information in
connection with any business activity other than that of the Company. Throughout
the Term and at all times after the date that this Agreement terminates for any
reason, Executive shall not directly or indirectly transmit or disclose any
Trade Secret of the Company to any Person, and shall not make use of any such
Trade Secret, directly or indirectly, for himself or for others, without the
prior written consent of the Company. The parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either the Company’s
rights or Executive’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.

 

Executive acknowledges that any and all Confidential Information is the
exclusive property of the Company and agrees to deliver to the Company on the
Date of Termination, or at any other time the Company may request in writing,
any and all Confidential Information which he may then possess or have under his
control in whatever form same may exist, including, but not by way of
limitation, hard copy files, soft copy files, computer disks, and all copies
thereof.

 

(ii)               Nonsolicitation of Protected Employees. Executive understands
and agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period, Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his employment relationship with the
Company or to enter into employment with any other Person.

 

(iii)             Restriction on Relationships with Protected Customers.
Executive understands and agrees that the relationship between the Company and
each of its Protected Customers constitutes a valuable asset of the Company and
may not be converted to Executive’s own use. Accordingly, Executive hereby
agrees that, during the Restricted Period and in the Restricted Territory,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, on Executive’s own behalf or as a Principal or Representative of
any Person, solicit, divert, take away or attempt to solicit, divert or take
away a Protected Customer for the purpose of providing or selling Competitive
Services; provided, however, that the prohibition of this covenant shall apply
only to Protected Customers with whom Executive had Material Contact on the
Company’s behalf during the twelve (12) months immediately preceding the Date of
Termination; and, provided further, that the prohibition of this covenant shall
not apply to the conduct of general advertising activities. For purposes of this
Agreement, Executive had “Material Contact” with a Protected Customer if (a) he
had business dealings with the Protected Customer on the Company’s behalf; (b)
he was responsible for supervising or coordinating the dealings between the
Company and the Protected Customer; or (c) he obtained Trade Secrets or
Confidential Information about the customer as a result of his association with
the Company.

 



 15 

 

 

(iv)             Noncompetition with the Company. In consideration of the
compensation and benefits being paid and to be paid by the Company to Executive
hereunder, Executive understands and agrees that, during the Restricted Period
and within the Restricted Territory, he shall not, directly or indirectly, carry
on or engage in Competitive Services on his own or on behalf of any Person, or
any Principal or Representative of any Person; provided, however, that the
provisions of this Agreement shall not be deemed to prohibit the ownership by
Executive of any securities of the Company or its affiliated entities or not
more than five percent (5%) of any class of securities of any corporation having
a class of securities registered pursuant to the Exchange Act. Executive
acknowledges that the Restricted Territory is reasonable because the Company
carries on and engages in Competitive Services throughout the Restricted
Territory and that in the performance of his duties for the Company he is
charged with operating on the Company’s behalf throughout the Restricted
Territory.

 

(v)               Ownership of Work Product. Executive acknowledges that the
Work Product belongs to the Company or its affiliates and Executive hereby
assigns, and agrees to assign, all of the Work Product to the Company or its
affiliates. Any copyrightable work prepared in whole or in part by Executive in
the course of his work for any of the foregoing entities shall be deemed a “work
made for hire” under the copyright laws, and the Company or such affiliate shall
own all rights therein. To the extent that any such copyrightable work is not a
“work made for hire,” Executive hereby assigns and agrees to assign to the
Company or such affiliate all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. Executive shall
promptly disclose such Work Product and copyrightable work to the Board of
Directors and perform all actions reasonably requested by the Board (whether
during or after the Term) to establish and confirm the Company’s or such
affiliate’s ownership (including, without limitation, assignments, consents,
powers of attorney, and other instruments).

 

(vi)             Third Party Information. Executive understands that the Company
and its affiliates will receive Third Party Information. During the Term and
thereafter, and without in any way limiting the provisions of Section 12(c)(i)
above, Executive will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than personnel of the Company or its
affiliates who need to know such information in connection with their work for
the Company or its affiliates) or use, except in connection with his work for
the Company or its affiliates, Third Party Information unless expressly
authorized by a member of the Board of Directors (other than Executive) in
writing.

 

(vii)           Use of Information of Prior Employers. During the Term,
Executive will not improperly use or disclose any confidential information or
trade secrets, if any, of any former employers or any other person to whom
Executive has an obligation of confidentiality, and will not bring onto the
premises of the Company or any of its affiliates any unpublished documents or
any property belonging to any former employer or any other person to whom
Executive has an obligation of confidentiality unless consented to by in writing
the former employer or person. Executive will use in the performance of his
duties only information which is (i) generally known and used by persons with
training and experience comparable to Executive’s and which is (x) common
knowledge in the industry or (y) is otherwise legally in the public domain, (ii)
is otherwise provided or developed by the Company or its affiliates or (iii) in
the case of materials, property or information belonging to any former employer
or other person to whom Executive has an obligation of confidentiality, approved
for such use in writing by such former employer or person.

 



 16 

 

 

(d)               Enforcement of Restrictive Covenants.

 

(i)                 Rights and Remedies Upon Breach. In the event Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court or tribunal of competent jurisdiction, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company. Such right and remedy shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.

 

(ii)               Severability of Covenants. Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in time and scope and in
all other respects. The covenants set forth in this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.

 

(iii)             Reformation. The parties hereunder agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent possible under applicable law. The parties further
agree that, in the event any tribunal of competent jurisdiction shall find that
any provision hereof is not enforceable in accordance with its terms, the
tribunal shall reform the Restrictive Covenants such that they shall be
enforceable to the maximum extent permissible at law.

 

13.              Consent to Jurisdiction. The Company and Executive irrevocably
consent to the exclusive jurisdiction and venue of the 15th Judicial District
Court in Lafayette, Louisiana, in any judicial proceeding brought to enforce
this Agreement. The parties agree that any forum is an inconvenient forum and
that a lawsuit (or non-compulsory counterclaim) brought by one party against
another party, in a court of any jurisdiction other than the 15th Judicial
District Court in Lafayette, Louisiana should be forthwith dismissed or
transferred to 15th Judicial District Court in Lafayette, Louisiana.

 



 17 

 

 

14.              Assignment and Successors.

 

(a)                This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

 

(b)               This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

(c)                The Company will require any Surviving Entity resulting from
a Reorganization, Sale or Acquisition (if other than the Company) to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no Reorganization,
Sale or Acquisition had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

15.              Miscellaneous.

 

(a)                Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(b)               Severability. If any provision or covenant, or any part
thereof, of this Agreement should be held by any tribunal of competent
jurisdiction to be invalid, illegal or unenforceable, either in whole or in
part, such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of the remaining provisions or covenants,
or any part thereof, of this Agreement, all of which shall remain in full force
and effect.

 

(c)                Other Agents. Nothing in this Agreement is to be interpreted
as limiting the Company from employing other personnel on such terms and
conditions as may be satisfactory to it, except that this Section 15(c) shall
not override the provision of Section 6(d)(i).

 

(d)               Entire Agreement. Except as provided herein, this Agreement
contains the entire agreement between the Company and Executive with respect to
the subject matter hereof and, from and after the Agreement Date, this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof, including without limitation, the Prior Agreement.

 



 18 

 

 

(e)                Governing Law. Except to the extent preempted by federal law,
and without regard to conflict of laws principles, the laws of the State of
Louisiana shall govern this Agreement in all respects, whether as to its
validity, construction, capacity, performance or otherwise.

 

(f)                Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered or three days after mailing if
mailed, first class, certified mail, postage prepaid:

 



  To the Company: LHC Group, Inc.     901 Hugh Wallis Road South     Lafayette,
LA 70508     Attention: Legal Department         To Executive: Keith G. Myers  
  402 I-49 North Service Road     Sunset, LA 70584



 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g)               Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

(h)               Construction. Each party and his or its counsel have reviewed
this Agreement and have been provided the opportunity to revise this Agreement
and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement. Instead, the language of all parts of
this Agreement shall be construed as a whole, and according to its fair meaning,
and not strictly for or against either party.

 

(i)                 Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under this Agreement by reason of
Executive’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

 

(i)                 if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh (7th) month following Executive’s separation from service;
and

 



 19 

 

 

(ii)               if the payment or distribution is payable over time, the
amount of such non-exempt deferred compensation that would otherwise be payable
during the six (6)-month period immediately following Executive’s separation
from service will be accumulated and Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
Executive’s death or the first day of the seventh (7th) month following
Executive’s separation from service, whereupon the accumulated amount will be
paid or distributed to Executive and the normal payment or distribution schedule
for any remaining payments or distributions will resume.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.

 

(j)                 Withholding. The Company or its subsidiaries, if applicable,
shall be entitled to deduct or withhold from any amounts owing from the Company
or any such affiliate to Executive any federal, state, local or foreign
withholding taxes, excise taxes, or employment taxes (“Taxes”) imposed with
respect to Executive’s compensation or other payments from the Company or any of
its affiliates. In the event the Company or its affiliates do not make such
deductions or withholdings, Executive shall indemnify the Company and its
affiliates for any amounts paid with respect to any such Taxes.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 



  LHC GROUP, INC.                     By:  /s/ Joshua L. Proffitt       Joshua
L. Proffitt       Executive Vice President                   EXECUTIVE:        
    /s/ Keith G. Myers     Keith G. Myers  



 

 



 20 

 

 

EXHIBIT A

 

Form of Release

 

THIS RELEASE ("Release") is granted effective as of the ____ day of _________,
20__, by ________ ("Executive") in favor of LHC Group, Inc. (the "Company").
This is the Release referred to that certain Employment Agreement effective as
of _________, 20__ by and between the Company and Executive (the "Employment
Agreement"), with respect to which this Release is an integral part.

 

FOR AND IN CONSIDERATION of the payments and benefits provided by Section 7 of
the Employment Agreement and the Company's other promises and covenants as
recited in the Employment Agreement, the receipt and sufficiency of which are
hereby acknowledged, Executive, for himself, his successors and assigns, now and
forever hereby releases and discharges the Company and all its past and present
officers, directors, stockholders, employees, agents, parent corporations,
predecessors, subsidiaries, affiliates, estates, successors, assigns, benefit
plans, consultants, administrators, and attorneys (hereinafter collectively
referred to as "Releasees") from any and all claims, charges, actions, causes of
action, sums of money due, suits, debts, covenants, contracts, agreements,
promises, demands or liabilities (hereinafter collectively referred to as
"Claims") whatsoever, in law or in equity, whether known or unknown, which
Executive ever had or now has from the beginning of time up to the date this
Release ("Release") is executed, including, but not limited to, claims under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 (and all of its
amendments), the Americans with Disabilities Act, as amended, or any other
federal or state statutes, all tort claims, all claims for wrongful employment
termination or breach of contract, and any other claims which Executive has,
had, or may have against the Releasees on account of or arising out of
Executive's employment with or termination from the Company; provided, however,
that nothing contained in this Release shall in any way diminish or impair (i)
any rights of Executive to the benefits conferred or referenced in the
Employment Agreement or Executive's Retention Bonus Agreement with the Company,
(ii) any rights to indemnification that may exist from time to time under the
Company’s bylaws, certificate of incorporation, Louisiana law or otherwise, or
(iii) Executive's ability to raise an affirmative defense in connection with any
lawsuit or other legal claim or charge instituted or asserted by the Company
against Executive.

 

Without limiting the generality of the foregoing, Executive hereby acknowledges
and covenants that in consideration for the sums being paid to him he has
knowingly waived any right or opportunity to assert any claim that is in any way
connected with any employment relationship or the termination of any employment
relationship which existed between the Company and Executive. Executive further
understands and agrees that he has knowingly relinquished, waived and forever
released any and all remedies arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for backpay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys' fees. Nothing in this Release shall constitute a waiver of
Executive's right to file an administrative charge with the Equal Employment
Opportunity Commission or other government agency authorized to handle
administrative employment claims, but Executive shall not receive or accept, and
waives his right to, any monetary relief or remedies obtained on his behalf by
any agency, organization, or other person.

 



 A-1 

 

 

Executive specifically acknowledges and agrees that he has knowingly and
voluntarily released the Company and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §
621, et seq., which Executive ever had or now has from the beginning of time up
to the date this Release is executed, including but not limited to those claims
which are in any way connected with any employment relationship or the
termination of any employment relationship which existed between the Company and
Executive. Executive further acknowledges and agrees that he has been advised to
consult with an attorney prior to executing this Release and that he has been
given twenty one (21) days to consider this Release prior to its execution.
Executive also understands that he may revoke this Release at any time within
seven (7) days following its execution. Executive understands, however, that
this Release shall not become effective and that none of the consideration
described above shall be paid to him until the expiration of the seven day
revocation period.

 

Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.

 

Executive acknowledges that the terms of this Release must be kept confidential.
Accordingly, Executive agrees not to disclose or publish to any person or
entity, except as required by law or as necessary to prepare tax returns, the
terms and conditions or sums being paid in connection with this Release.

 

It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.

 

This Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Executive further acknowledges that he has had a full and reasonable opportunity
to consider this Release and that he has not been pressured or in any way
coerced into executing this Release.

 

Executive acknowledges and agrees that this Release may not be revoked at any
time after the expiration of the seven-day revocation period and that he will
not institute any suit, action, or proceeding, whether at law or equity,
challenging the enforceability of this Release. Executive further acknowledges
and agrees that, with the exception of an action to challenge his waiver of
claims under the ADEA, he shall not ever attempt to challenge the terms of this
Release, attempt to obtain an order declaring this Release to be null and void,
or institute litigation against the Company or any other Releasee based upon a
claim which is covered by the terms of the release contained herein, without
first repaying all monies paid to him under Section 7 of the Employment
Agreement. Furthermore, with the exception of an action to challenge his waiver
of claims under the ADEA, if Executive does not prevail in an action to
challenge this Release, to obtain an order declaring this Release to be null and
void, or in any action against the Company or any other Releasee based upon a
claim which is covered by the release set forth herein, Executive shall pay to
the Company and/or the appropriate Releasee all their costs and attorneys' fees
incurred in their defense of Executive's action.

 



 A-2 

 

 

This Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Louisiana. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

 

This document contains all terms of the Release and supersedes and invalidates
any previous agreements or contracts. No representations, inducements, promises
or agreements, oral or otherwise, which are not embodied herein shall be of any
force or effect.

 

IN WITNESS WHEREOF, the undersigned acknowledges that he has read these three
pages and he sets his hand and seal this ____ day of ____________, 20___.

 

 

 

 

 

 

 

Sworn to and subscribed

before me this _____ day of

______________, 20___.

 

_____________________

Notary Public

 

My Commission Expires:

 

_____________________

 

 

 



 A-3 

 

 

EXHIBIT B

Restricted Territory

 

The Restricted Territory shall include the following counties and parishes in
the states where the Company and its subsidiaries and affiliates conduct
business:

 

ALABAMA

Autauga, Baldwin, Barbour, Bibb, Blount, Bullock, Butler, Calhoun, Chambers,
Choctaw, Clarke, Clay, Cleburne, Coffee, Colbert, Conecuh, Coosa, Covington,
Crenshaw, Cullman, Dale, Dallas, DeKalb, Elmore, Escambia, Etowah, Fayette,
Franklin, Geneva, Greene, Hale, Henry, Houston, Jackson, Jefferson, Lamar,
Lauderdale, Lawrence, Lee, Limestone, Lowndes, Macon, Madison, Marengo, Marion,
Marshall, Mobile, Monroe, Montgomery, Morgan, Perry, Pickens, Pike, Randolph,
Russell, Shelby, St. Clair, Talladega, Tallapoosa, Tuscaloosa, Walker,
Washington, Wilcox, Winston

 

ARIZONA

Cochise, Coconino, Gila, La Paz, Maricopa, Mohave, Navajo, Pima, Pinal, Santa
Cruz, Yavapai

 

ARKANSAS

Arkansas, Ashley, Baxter, Benton, Boone, Bradley, Calhoun, Carroll, Clark,
Cleburne, Cleveland, Conway, Craighead, Crawford, Crittenden, Cross, Dallas,
Desha, Drew, Faulkner, Franklin, Fulton, Garland, Grant, Greene, Hempstead, Hot
Spring, Howard, Independence, Izard, Jackson, Jefferson, Johnson, Lafayette,
Lawrence, Lee, Lincoln, Little River, Logan, Lonoke, Madison, Marion, Miller,
Mississippi, Monroe, Montgomery, Nevada, Newton, Ouachita, Perry, Phillips,
Pike, Poinsett, Polk, Pope, Prairie, Pulaski, Randolph, Saline, Scott, Searcy,
Sebastian, Sevier, Sharp, St. Francis, Stone, Union, Van Buren, Washington,
White, Woodruff, Yell

 

CALIFORNIA

Alameda, Butte, Contra Costa, Glenn, Merced, San Joaquin, Shasta, Solano,
Stanislaus, Tehama

 

COLORADO

Adams, Alamosa, Arapahoe, Boulder, Broomfield, Conejos, Costilla, Denver,
Douglas, El Paso, Elbert, Huerfano, Jefferson, Larimer, Lincoln, Logan, Morgan,
Rio Grande, Saguache, Teller, Washington, Weld

 

FLORIDA

Alachua, Brevard, Citrus, Escambia, Lake, Levy, Marion, Okaloosa, Orange,
Osceola, Putnam, Santa Rosa, Seminole, Sumter, Walton

 

GEORGIA

Atkinson, Banks, Barrow, Bartow, Ben Hill, Berrien, Brooks, Butts, Carroll,
Catoosa, Chattooga, Cherokee, Clarke, Clayton, Clinch, Cobb, Colquitt, Cook,
Coweta, Dade, Dawson, Decatur, Dekalb, Douglas, Echols, Fannin, Fayette, Floyd,
Forsyth, Fulton, Gilmer, Gordon, Grady, Gwinnett, Habersham, Hall, Haralson,
Harris, Heard, Henry, Irwin, Jackson, Lanier, Lowndes, Lumpkin, Madison,
Meriwether, Murray, Muscogee, Newton, Oconee, Paulding, Pickens, Polk, Rabun,
Rockdale, Spalding, Stephens, Thomas, Tift, Towns, Troup, Turner, Union, Walker,
Walton, Ware, White, Whitfield, Worth

 



 B-1 

 

 

IDAHO

Ada, Bannock, Bear Lake, Benewah, Bingham, Blaine, Boise, Bonner, Bonneville,
Butte, Camas, Canyon, Caribou, Cassia, Clark, Custer, Elmore, Franklin,
Freemont, Gem, Gooding, Jefferson, Jerome, Kootenai, Lemhi, Lincoln, Madison,
Minidoka, Oneida, Owyhee, Payette, Power, Shoshone, Teton, Twin Falls

 

ILLINOIS

Alexander, Bond, Bureau, Calhoun, Cass, Champaign, Christian, Clark, Clay,
Clinton, Coles, Cook, Crawford, Cumberland, Dewitt, Douglas, DuPage, Edgar,
Edwards, Effingham, Fayette, Ford, Franklin, Fulton, Gallatin, Greene, Grundy,
Hamilton, Hardin, Henry, Iroquois, Jackson, Jasper, Jefferson, Jersey, Johnson,
Kane, Kankakee, Knox, Lake, Lasalle, Lawrence, Lee, Livingston, Logan, Macon,
Macoupin, Madison, Marion, Marshall, Mason, Massac, McHenry, Mclean, Menard,
Mercer, Monroe, Montgomery, Morgan, Moultrie, Peoria, Perry, Piatt, Pope,
Pulaski, Putnam, Randolph, Richland, Rock Island, Saline, Sangamon, Scott,
Shelby, St. Clair, Stark, Tazewell, Union, Vermillion, Wabash, Washington,
Wayne, White, Whiteside, Will, Williamson, Woodford

 

KENTUCKY

Allen, Anderson, Boone, Bourbon, Boyle, Butler, Caldwell, Campbell, Casey,
Christian, Clark, Clinton, Crittenden, Cumberland, Daviess, Edmonson, Estill,
Fayette, Franklin, Fulton, Garrard, Grayson, Green, Hardin, Harrison, Hart,
Henderson, Hickman, Jessamine, Kenton, Lincoln, Livingston, Logan, Lyon,
Madison, Marshall, Mercer, Metcalfe, McCreary, Monroe, Nicholas, Owen, Pulaski,
Rockcastle, Russell, Scott, Simpson, Taylor, Todd, Trigg, Union, Warren, Wayne,
Webster, Woodford

 

LOUISIANA

Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier,
Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto,
East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, La Salle, Lafayette,
Lafourche, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans,
Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland, Sabine, St.
Bernard, St. Charles, St. Helena, St. James, St. John the Baptist, St. Landry,
St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne, Union,
Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West
Feliciana, Winn

 

MARYLAND

Anne Arundel, Baltimore, Jurisdiction of Baltimore City, Calvert, Caroline,
Carroll, Charles, Dorchester, Frederick, Harford, Howard, Montgomery, Prince
George’s, Queen Anne’s, St. Mary’s, Talbot, Washington, Wicomico, Worcester.

 

MISSISSIPPI

Adams, Amite, Attala, Benton, Calhoun, Carroll, Chickasaw, Choctaw, Claiborne,
Clarke, Clay, Coahoma, Copiah, Covington, Desoto, Forrest, Franklin, George,
Greene, Grenada, Hancock, Harrison, Hinds, Holmes, Humphreys, Issaquena,
Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lafayette, Lamar,
Lauderdale, Lawrence, Leake, Leflore, Lincoln, Lowndes, Madison, Marion,
Marshall, Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Panola, Pearl River,
Perry, Pike, Pontotoc, Quitman, Rankin, Scott, Sharkey, Simpson, Smith, Stone,
Sunflower, Tallahatchie, Tate, Tippah, Tunica, Union, Walthall, Warren,
Washington, Wayne, Webster, Wilkinson, Winston, Yalobusha, Yazoo

 



 B-2 

 

 

MISSOURI

Audrain, Barry, Barton, Bollinger, Butler, Camden, Cape Girardeau, Carter,
Cedar, Christian, Dade, Dallas, Douglas, Dunklin, Franklin, Gasconade, Greene,
Hickory, Howell, Jasper, Lawrence, Laclede, Lincoln, Marion, McDonald,
Mississippi, Monroe, Montgomery, New Madrid, Newton, Ozark, Pemiscot, Pike,
Pulaski, Polk, Ralls, Reynolds, Scott, Shelby, St. Charles, St. Louis, Stoddard,
Stone, Taney, Texas, Warren, Wayne, Webster, Wright

 

NORTH CAROLINA

Alamance, Beaufort, Bladen, Brunswick, Buncombe, Burke, Carteret, Caswell,
Chatham, Cherokee, Clay, Columbus, Craven, Cumberland, Duplin, Durham,
Edgecombe, Franklin, Graham, Granville, Greene, Guilford, Halifax, Harnett,
Haywood, Henderson, Hoke, Jackson, Johnston, Jones, Lee, Lenoir, Macon, Madison,
Martin, McDowell, Mitchell, Moore, Nash, New Hanover, Onslow, Orange, Pamlico,
Pender, Person, Pitt, Polk, Randolph, Robeson, Rockingham, Rutherford, Sampson,
Swain, Transylvania, Vance, Wake, Warren, Wayne, Wilson, Yancey

 

OHIO

Adams, Athens, Belmont, Brown, Coshocton, Fairfield, Fayette, Gallia, Guernsey,
Harrison, Highland, Hocking, Jackson, Jefferson, Lawrence, Licking, Meigs,
Monroe, Morgan, Muskingum, Noble, Perry, Pickaway, Pike, Ross, Scioto,
Tuscarawas, Vinton, Washington

 

OKLAHOMA

Adair, Alfalfa, Atoka, Beaver, Beckham, Blaine, Bryan, Caddo, Canadian, Carter,
Cherokee, Choctaw, Cimarron, Cleveland, Coal, Comanche, Cotton, Craig, Creek,
Custer, Delaware, Dewey, Ellis, Garfield, Garvin, Grady, Grant, Greer, Harmon,
Harper, Haskell, Hughes, Jackson, Jefferson, Johnston, Kay, Kingfisher, Kiowa,
Latimer, Le Flore, Lincoln, Logan, Love, Major, Marshall, Mayes, McClain,
McCurtain, McIntosh, Murray, Noble, Nowata, Okfuskee, Oklahoma, Okmulgee, Osage,
Ottawa, Pawnee, Payne, Pittsburg, Pontotoc, Pottawatomie, Pushmataha, Roger
Mills, Rogers, Seminole, Sequoyah, Stephens, Texas, Tillman, Tulsa, Wagoner,
Washington, Washita, Woods, Woodward

 

OREGON

Benton, Clackamas, Douglas, Jackson, Josephine, Linn, Marion, Multnomah, Polk,
Washington, Yamhill

 

PENNSYLVANIA

Allegheny, Armstrong, Bedford, Blair, Butler, Cambria, Centre, Clarion,
Clearfield, Fayette, Franklin, Fulton, Huntingdon, Indiana, Jefferson, Mifflin,
Somerset, Washington, Westmoreland

 

RHODE ISLAND

Bristol, Kent, Newport, Providence, Washington

 



 B-3 

 

 

SOUTH CAROLINA

Abbeville, Aiken, Allendale, Anderson, Bamberg, Barnwell, Beaufort, Berkeley,
Calhoun, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Colleton,
Darlington, Dillon, Dorchester, Edgefield, Fairfield, Florence, Georgetown,
Greenville, Greenwood, Hampton, Horry, Jasper, Kershaw, Lancaster, Laurens, Lee,
Lexington, Marion, Marlboro, McCormick, Newberry, Oconee, Orangeburg, Pickens,
Richard, Richland, Saluda, Spartanburg, Sumter, Union, Williamsburg, York

 

TENNESSEE

Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll,
Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland,
Davidson, Decatur, Dekalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson,
Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin,
Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson,
Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon,
Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe,
Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea,
Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart,
Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren,
Washington, Wayne, Weakley, White, Williamson, Wilson

 

TEXAS

Andrews, Angelina, Armstrong, Borden, Bowie, Briscoe, Camp, Carson, Cass,
Castro, Cherokee, Collin, Crane, Crosby, Dallas, Dawson, Deaf Smith, Delta,
Denton, Donley, Ector, Ellis, Erath, Fannin, Floyd, Franklin, Garza, Glasscock,
Gray, Grayson, Gregg, Hale, Hall, Hardin, Harrison, Hartley, Hockley, Hood,
Hopkins, Howard, Hunt, Hutchinson, Jefferson, Johnson, Kaufman, Lamar, Lamb,
Liberty, Loving, Lubbock, Lynn, Marion, Martin, Midland, Moore, Morris,
Nacogdoches, Oldham, Orange, Panola, Parker, Pecos, Polk, Potter, Rains,
Randall, Reagan, Red River, Reeves, Rockwell, Rusk, San Jacinto, Shelby, Smith,
Somervell, Swisher, Tarrant, Terry, Titus, Tyler, Upshur, Upton, Ward, Winkler,
Wise, Wood

 

VIRGINIA

Bedford, Bedford City, Bland, Botetourt, Buchanan, Carroll, Craig, Culpeper,
Danville City, Fauquier, Floyd, Franklin, Galax City, Giles, Grayson, Henry,
Loudoun, Martinsville City, Montgomery, Patrick, Pittsylvania, Prince William,
Pulaski, Rappahannock, Roanoke, Roanoke City, Russell, Smyth, Tazewell, Wythe

 

WASHINGTON

Adams, Clallam, Cowlitz, Ferry, Grant, Grays Harbor, Jefferson, King, Lewis,
Lincoln, Mason, Pacific, Pend Oreille, Pierce, Snohomish, Spokane, Stevens,
Thurston, Wahkiakum

 

WEST VIRGINIA

Barbour, Boone, Braxton, Cabell, Calhoun, Doddridge, Fayette, Gilmer, Grant,
Greenbrier, Hampshire, Hardy, Harrison, Jackson, Kanawha, Lewis, Lincoln, Logan,
Marion, Marshall, Mason, McDowell, Mercer, Mingo, Monongalia, Monroe, Nicholas,
Ohio, Pendleton, Pleasants, Pocahontas, Preston, Putnam, Raleigh, Randolph,
Ritchie, Roane, Summers, Taylor, Tucker, Tyler, Upshur, Wayne, Webster, Wetzel,
Wirt, Wood, Wyoming

 



 B-4 

 

 

WISCONSIN

Dodge, Fond Du Lac, Jefferson, Kenosha, Milwaukee, Ozaukee, Racine, Rock,
Sheboygan, Walworth, Washington, Waukesha

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5



 

 